Citation Nr: 1737560	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an effective date earlier than March 6, 2013 for service connection of degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy (previously claimed as back injury).

Entitlement to an effective date earlier than November 14, 2011 for individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1960 to November 1963 and from February 1964 to February 1967 including service in the Republic of Vietnam.  He was awarded the Purple Heart Medal and Air Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, in pertinent part, granted entitlement to service connection for degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy (previously claimed as back injury) effective March 6, 2013 and entitlement to a total disability rating based on individual unemployability (TDIU), effective January 24, 2013.  The Veteran timely appealed the effective dates assigned. 

In April 2015, the RO granted an effective date of November 14, 2011 for a TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 2007, the RO denied entitlement to service connection for a back injury and entitlement to individual employability.  

2.  The Veteran did not express timely disagreement or submit new and material evidence within one year of the September 2007 decision.  

3.  The RO received the Veteran's petition to reopen the claim for service connection for a back injury on March 18, 2008.

4.  The RO issued a rating decision in September 2008 denying, in pertinent part, entitlement to service connection for a back injury.  After a notice of disagreement was filed, the RO issued a statement of the case, on April 30, 2010, denying service connection for a back injury.

5.  The Veteran timely filed a substantive appeal on May 11, 2010. 

6.  The agency of original jurisdiction (AOJ) neither acted on the Veteran's substantive appeal nor issued a supplemental statement of the case upon receiving additional pertinent information pertaining to the claim of service connection for a back injury.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 18, 2008, but not earlier, for service connection for degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy (previously claimed as back injury) are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 19.33, 20.302 (2016).

2.  The criteria for entitlement to an effective date earlier than November 14, 2011 for individual unemployability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS   

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. §3.159 (2016).

The issues in this case are the effective dates assigned for the grant of service connection for degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy (hereinafter back disability) and grant of entitlement for a TDIU.  Since the underlying claims for service connection and individual unemployability have been granted and there is disagreement as to "downstream" questions, the claims have been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the Board finds that there is no prejudice in proceeding with a decision at this time. 

With regard to VA's duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d).  VA has obtained the Veteran's service treatment records, post-service private and VA treatment records, and the Veteran's statements in support of his claim.  Accordingly, the Board finds that VA has complied with the duty to assist with regard to the earlier effective date claims. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Effective Date

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

In this case, the Veteran is seeking entitlement to earlier effective dates for service connection for his back injury and entitlement to a TDIU. In his April 2015 appeal to the Board, the Veteran stated that evidence in VA's records suggest an effective date of April 28, 2005 for his back injury.

i.  Earlier Effective Date: Back Injury

By way of history, the Veteran filed a claim, in February 1972, for service connection for a back injury.  VA denied the claim in August 1972.  The Veteran did not express timely disagreement or submit new and material evidence within one year.

A review of all communications in the claims file reveals that subsequent to 1972, the Veteran filed several more claims and provided more medical records, but did not file a claim, formal or otherwise, with regards to his back injury until October 2006, when he filed a petition to reopen the 1972 decision.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  

Although the Veteran contends an effective date of April 28, 2005 for his back injury is supported, a review of the records leads to a contrary conclusion.  On April 28, 2005 VA received a statement from the Veteran and his representative seeking service connection for injuries to his pelvic area, scrotum, buttocks and legs.  However, neither the Veteran nor his representative sought service connection for the Veteran's back injury, until the October 2006 petition to reopen was received.

In September 2007 the RO reopened the Veteran's 1972 back injury claim, but denied the claim on its merits.  In the year that followed the Veteran did not file a notice of disagreement or provide new and material evidence relevant to the claim.  Although the Veteran did provide evidence during this year regarding receiving a Purple Heart and being in a helicopter crash while in service, it was cumulative in that it further supported the already established fact that the Veteran had an in service event that may support his claim for service connection of his back injury.  Furthermore, this evidence was redundant, in that it was already before the RO when it made its September 2007 decision.  See 38 C.F.R. § 3.156(a) (2016).  

On March 18, 2008, VA received a statement from the Veteran in which he stated he "would like to re-open a service connected claim for lower back . . . condition.  Attached you will find information in support of my claim."  The Board does not find this statement to be a notice of disagreement and instead finds it to be a petition to reopen his claim for service connection for a back injury.  Although in writing and filed within one year of the September 2007 rating decision, the Board does not find this statement to be a notice of disagreement, because it did not express dissatisfaction or disagreement with the September 2007 decision.  See Beyrle v. Brown, 9 Vet. App. 24, 27 (2006); 38 C.F.R. § 20.201.  Therefore, the September 2007 rating decision is final.

In October 2008 the RO notified the Veteran that it issued a rating decision in September 2008 denying the Veteran's petition to reopen his claim for service connection for a back injury.  The Veteran, though his representative, submitted a timely notice of disagreement in September 2009.  On April 30, 2010 the RO issued a statement of the case denying the Veteran's claim on the merits.  The Veteran thereafter submitted a substantive appeal dated May 11, 2010.  See VA Form 9, stamped April 21, 2014.  The RO continued to develop the Veteran's claim, including obtaining multiple independent medical opinions, the last of which was received in May 2011.  Despite receiving this pertinent evidence, the RO did not issue a supplemental statement of the case as required by 38 C.F.R. § 19.31(b)(1).  

Furthermore, despite the timely submission of a substantive appeal by the Veteran in May 2010, the RO did not certified the Veteran's claim to the Board.  Additionally, the Board notes the Veteran's claim's file also contains a substantive appeal from his representative dated December 28, 2011 that is also stamped received on April 21, 2014, suggesting the possibility the RO misplaced or didn't stamp the appeals for years.  

In light of the above, the Board finds the October 2008 denial of service connection for a back injury did not become final.  Therefore, the Veteran is entitled to an effective date of March 18, 2008, for the grant of service connection for his back injury as the record shows the disease was manifest at that time.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  Accordingly, the claim is granted.  

ii.  Earlier Effective Date: Individual Unemployability 

In his October 2006 petition to reopen, the Veteran also raised the issue of unemployability.  He soon thereafter filed a formal claim in December 2006.  A review of the record reveals this was the Veteran's first claim for a total disability rating based on individual unemployability (TDIU).  The RO denied this claim as part of the September 2007 rating decision.  As similarly noted above, the Veteran did not provide a notice of disagreement or new and material evidence with regard to the issue of individual unemployability within one year of the issuance of the September 2007 decision.  Therefore the September 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§  3.156(b), 20.1103.

Although the Veteran did file a petition to reopen his claim for service connection for his back injury on March 18, 2008, he did not do so with regard to his claim for individual unemployability.  The next claim the Veteran filed for this issue was on November 14, 2011, the current effective date of his claim.  Since the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall not be earlier than the date of the receipt of the application, an effective date prior to November 14, 2011 is not warranted.  


ORDER

Entitlement to an effective date of March 18, 2008, but not earlier, for the grant of service connection for degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy (previously claimed as back injury) is granted.

Entitlement to an effective date earlier than November 14, 2011 for individual unemployability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


